12/09/2022


          IN THE SUPREME COURT OF THE STATE OF MONTANA                                 Case Number: DA 22-0545
                            DA 22-0545


  LINDSAY B. GOUDREAU,

                   Petitioner and Appellee,              ORDER GRANTING
                                                           EXTENSION
     v.

  JEFFREY A. GOUDREAU,

                Respondent and Appellant.

      Appellant Jeffrey A. Goudreau has moved for a second extension of time to file

his opening brief. Appellee Lindsay B. Goudreau has filed an objection to Appellant’s

motion. Having considered Appellant’s motion and Appellee’s objection, and good

cause appearing,

      IT IS ORDERED that Appellant is granted an extension of time up to and

including February 6, 2023, to prepare, serve, and file his opening brief.

      No further extensions will be granted.




                                  Order Granting Extension
                                         Page 1 of 1                        Electronically signed by:
                                                                                  Mike McGrath
                                                                     Chief Justice, Montana Supreme Court
                                                                                December 9 2022